On a former day of this term the judgment of the court below in this cause was reversed, and the cause *Page 314 
remanded for a new trial as to both of the appellants. The appellee has filed a suggestion of error, in which it is urged that we erred in reversing the judgment against the appellant M.M. Lawson, administrator, and that the judgment should be reversed and remanded for a new trial only as to one of the appellants, the National Surety Company, surety on the administrator's bond. Upon a reconsideration of the cause, we have reached the conclusion that the language of the opinion of the court as previously filed herein, properly leads to an affirmance of the judgment as against the administrator, and a reversal as to the surety. The judgment previously entered will therefore be set aside, and a judgment will be entered affirming the cause as to the administrator, and reversing it and remanding the cause for new trial as to the surety company.
Sustained.